Citation Nr: 0217298	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-03 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an earlier effective date prior to June 
24, 1998 for the assignment of a 50 percent evaluation for a 
gastrointestinal disability.  

2.  Entitlement to an effective date earlier than April 24, 
2001 for additional compensation based on recognition of a 
dependent child.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1989 to September 1996.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate her claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.   

2.  A claim for an increased evaluation for a 
gastrointestinal disability was received in June 1998, and 
it is not factually ascertainable that the veteran's 
gastrointestinal disability had increased in severity to the 
degree that a 50 percent rating is warranted within one year 
prior to that time.  

3.  In December 1999, the veteran was granted a disability 
rating which qualified her for additional compensation for 
dependents.  That same month, the veteran received VA Form 
21-8764, information on claiming additional allowance for 
dependents.  The veteran did not respond within one year of 
the date of notification.  

4.  On April 24, 2001, the RO received the veteran's VA Form 
21-686c, and the veteran was granted additional compensation 
benefits for dependents effective from the date of her 
claim.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to June 24, 1998, for a 50 percent rating for a 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§§ 5110, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2002).  

2.  The criteria for entitlement to an earlier effective 
date for the payment of benefits by reason of dependent 
spouse or child have not been met.  38 U.S.C.A. §§ 1155, 
5102-7, 5110, 5111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.31, 3.400, 3.401 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), which contains revised notice provisions, 
and additional requirements pertaining to the VA's duty to 
assist.  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  

The record indicates that the RO has had the opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law, and that the requirements of the new law 
have been satisfied.  The Board notes that by means of a 
statement of the case, the veteran was advised of the laws 
and regulations governing both claims.  Hence, the veteran 
has been given notice of the information and evidence 
necessary to substantiate her claim.  Furthermore, the 
record indicates that all pertinent records have been 
obtained and associated with the claims file.  Under these 
circumstances, the Board finds that the claim is ready to be 
considered on the merits.  In addition, in this regard, in 
August 2001, the RO contacted the veteran and notified her 
of the evidence needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as 
what evidence was needed from the veteran and what she could 
do to help with her claim.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The evidence of record indicates that the veteran first 
filed an application for service connection for a 
gastrointestinal disability in February 1997.  A rating 
decision in March 1997 granted service connection, and a 10 
percent evaluation was assigned.  In April 1997, the veteran 
was informed of this action.  The 10 percent evaluation was 
confirmed and continued in August 1997.  On June 24, 1998, 
the RO received a claim for an increased evaluation from the 
veteran.  The RO denied the claim in August 1998.  The 
veteran timely disagreed with that finding.  In December 
1999, the RO increased the veteran's evaluation to 30 
percent disabling, effective from June 24, 1998.  This was 
based on private treatment records dated in 1999 which 
showed the veteran had obstruction and decreased motility to 
solid foods.  In March 2000, the RO denied an earlier 
effective date for the assignment of the 30 percent 
evaluation.  In April 2001, the veteran testified at a 
personal hearing on the issues of an increased evaluation 
for her gastrointestinal disability and an earlier effective 
date for the assignment of a 30 percent evaluation.  A 
substantive appeal was submitted at that time.  In July 
2001, the RO increased the veteran's evaluation to 50 
percent disabling, effective from June 24, 1998.  This was 
based on private medical records which showed that the 
veteran underwent surgery in March 2001.  

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).

The provisions of 38 C.F.R. § 3.400 stipulate that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  These provisions 
also stipulate, however, that such compensation may also be 
assigned based on the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such 
date, otherwise date of receipt of claim."  38 C.F.R. § 
3.400(o)(2) (2002).

In order to determine whether an earlier effective date is 
warranted, the Board must determine whether the schedular 
criteria for a 50 percent evaluation were met earlier than 
the date currently in effect, that is the date of the claim, 
June 24, 1998.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  

Thus, three possible effective dates may be assigned 
depending on the facts of the case: (1) if an increase in 
disability occurs after the claim is filed, the date that 
the increase is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, the date 
that the increase is shown to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); (3) if an increase 
in disability precedes the claim by more than a year, the 
date that the claim is received (38 C.F.R. § 3.400(o)(2)).  
To make its determination, the Board must review all the 
evidence of record.  Swanson v. West, 12 Vet. App. 442 
(1999); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

The veteran's claim for an increase was received in June 
1998, and thus the evidence from within one year prior to 
that claim is the most relevant to the claim for an earlier 
effective date for a 50 percent rating.  Under Diagnostic 
Code 7301, a 50 percent disability evaluation is warranted 
for severe adhesions of the peritoneum with definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage. 

The record shows that in service, in March 1994 and in 
September 1995, the veteran underwent two separate 
laparoscopic Nissen fundoplications of the stomach, with 
complaints of bloating and pain thereafter.  In June 1998, 
the RO received a February 1996 private medical statement in 
which it was reported that the veteran presented in 1993 
with complaints of pain, and was ultimately placed on 
Prilosec.  On VA examination in March 1997, the veteran 
complained of pain and bloating, including gas symptoms 
every other day.  She was not anemic, did not have periodic 
vomiting, or recurrent hematemesis.  

The Board finds that the effective date for the assignment 
of the 50 percent evaluation should be no earlier than June 
24, 1998, the date of the veteran's claim, since there is no 
showing that the disability increased to 50 percent 
disabling within one year prior to that date.  That is, 
there is no showing of severe adhesions of the peritoneum 
with definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  

The veteran has argued that her rating should be effective 
from her date of claim for service connection.  She did not 
appeal the grant of service connection and initial 
assignment of the 10 percent evaluation within one year of 
notification thereof.  Thus, an effective date commensurate 
with the claim for service connection is not for 
consideration.  


Effective Date Earlier Than April 24, 2001 for Additional 
Compensation Based on Recognition of a Dependent Child.

In December 1999, the veteran was granted a disability 
rating which qualified her for additional compensation for 
dependents.  That same month, the veteran received VA Form 
21-8764, information on claiming additional allowance for 
dependents.  The veteran did not respond within one year of 
the date of notification.  On April 24, 2001, the RO 
received the veteran's VA Form 21-686c, and the veteran was 
granted additional compensation benefits for dependents 
effective from the date of her claim.  

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101 (West 1991); 38 C.F.R. § 3.151(a) (2002).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2002). "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2002).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (2002).

The statute provides that an award of additional 
compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating; but only if such 
proof of dependents is received within one year from the 
date of such rating action. 38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption. 38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within 
one 1 year of notification of such rating action; (4) date 
of commencement of veteran's award. 38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is 
received of the dependent's existence, if evidence is 
received within 1 year of notification of such rating 
action. 38 C.F.R. § 3.401(b)(1).


Analysis

The veteran contends that she is entitled to an earlier 
effective date for the payment of benefits by reason of her 
dependent child.  She posits that additional compensation 
should have been effective earlier since the evidence of her 
dependents was in the file before the date that she became 
eligible for additional compensation for them.  

Veterans who are entitled to compensation for service-
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and child, 
provided that the disability is rated not less than 30 
percent disabling. 38 U.S.C.A. § 1115 (West 1991).  In this 
case, the veteran was granted an increased rating to 30 
percent for her gastrointestinal disability in December 
1999.  She was informed of her eligibility for additional 
compensation that same month, and provided a form to submit 
to VA.  She did not respond within one year.  Subsequently 
in April 2001, she submitted a form declaring dependents and 
additional compensation was granted effective the date of 
receipt of her declaration.  

As noted above, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  Awards of 
additional compensation for dependents shall be effective 
the latest of the following dates:
(1) Date of claim. This term means the following listed in 
order of applicability:
(i) Date of veteran's marriage or birth of his or her child, 
or adoption child, if the evidence of the event is received 
within one year of the event otherwise.
(ii) Date notice is received of the dependent's existence, 
if evidence is received within one year of VA request.
(2) Date dependency arises;
(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating; or
(4) Date of commencement of veteran's award.

In this case, the veteran did not inform the RO of her 
dependent's existence within one year of the VA's request in 
December 1999.  Thus, the effective date for the assignment 
of additional compensation based on recognition of a 
dependent child is the date the VA was informed via Form 21-
686c, April 24, 2001.  


ORDER

An earlier effective date prior to June 24, 1998, for the 
assignment of a 50 percent evaluation for a gastrointestinal 
disability is denied.  

An effective date earlier than April 24, 2001 for additional 
compensation based on recognition of a dependent child is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


